Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EXHIBIT 12 (b) RULE 30a-2(b) CERTIFICATION Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 (subsections (a) and (b) of section 1350, chapter 63 of title 18, United States Code), each of the undersigned officers of Seligman Asset Allocation Series, Inc. (the registrant), do hereby certify, to such officers knowledge, that: The semi-annual Report on Form N-CSR of the registrant for the six months ended June 30, 2008 (the Form N-CSR) fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange
